Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claim(s) 71-79, drawn to a radical generating catalyst, classified in B01J 31/0239.  
Group II, claim(s) 80, drawn to a second radical generating catalyst, classified in B01J 31/0239.  
Group III, claim(s) 81, 86 and 87, drawn to a method for producing a radical, using the catalyst of Group I, classified in C07B 61/02.  
Group IV, claim(s) 82, 83, 85 and 91, drawn to a second method for producing a radical, using a catalyst having the characteristics taught in claim 82, classified in C07B 61/02.  
Group V, claim(s) 84, drawn to a third method for producing a radical, using the catalyst of Group II, classified in C07B 61/02.  
Group VI, claim(s) 88-90 and 92, drawn to a fourth method for producing a radical, using a catalyst having the characteristics taught in claim 88, classified in C07B 61/02.  
Group VII, claim(s) 93 and 94, drawn to a method for producing an oxidation reaction product, classified in B01J2231/70.  

The examiner notes for clarity of the record that the above grouping strictly follows inventor’s own grouping of the claimed subject matter and the grouping in the election/restriction requirement (lack of unity) of the parent.  The election/restriction requirement has been made merely in order to facilitate the reasonably complete and thorough search to which inventor is entitled.  
The inventions are independent or distinct, each from the other because:
Inventions I-VII are directed to related radical generating catalysts, methods of producing a radical, and methods of producing an oxidation reaction product.  However, the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions I-VII as claimed teach two different catalysts (groups I and II), four distinct methods of making a radical with some methods using the instant catalysts (groups III and V) and some not (IV and VI) and a method of producing an oxidation product (group VII).  Thus, each of criteria (1)-(3) above are satisfied.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions each require a different field of search (e.g. searching different groups/subgroups or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another; and the inventions are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, first paragraph.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined (Group I, II, III, IV, V, VI or VII) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Furthermore, this application contains claims directed to the following patentably distinct species: the species defined by formula (XI).  The species are independent or distinct because they are linked only by a single, common atom: a formally charged nitrogen atom.  Although this single atom may be said to represent a common “core”, it is not a significant portion of the overall structure of the compounds defined by formula (XI).  In addition, these species are not obvious variants of each other based on the current record.
If applicant elects any of Groups I, II, III, V or VII above, then applicant is also required under 35 U.S.C. 121 to elect a single disclosed species (i.e. a single, unique compound of formula (XI)), or a single grouping of patentably indistinct species (i.e. a single set of compounds of formula (XI) all classified in a single group and subgroup in the current Cooperative Patent Classification (CPC) system), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  The examiner respectfully requests that any elected species be explicitly defined in terms of the variables of formula (XI).  Currently, claims 71-81, 84, 86, 87, 93 and 94 are generic (i.e. the claims encompassed by Groups I, II, III, V and VII above).  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species, or grouping of patentably indistinct species, require a different field of search (e.g. searching different groups/subgroups or electronic resources, or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/16/2022